Citation Nr: 1014023	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 
to November 1945 and service in the Regular Philippine Army 
from December 1945 to April 1946.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in September 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is any current 
hearing loss otherwise related to such service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in March 2006, July 2007 and November 
2009 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2006 prior to the March 2006 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  The Board recognizes 
that subsequent VCAA notices were provided after the initial 
decision.  However, the deficiency in the timing of these 
notices was remedied by readjudication of the issue on appeal 
in subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the VCAA letters also gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and private 
treatment records.  As required in the Board's September 2009 
remand, the Veteran was scheduled for a VA examination in 
December 2009.  The claims file documented that the Veteran 
failed to appear at this examination.  It appears that notice 
of this examination was sent to the Veteran's current address 
of record in November 2009, almost one month prior to the 
date of the examination.  A supplemental statement of the 
case was issued in January 2010 clearly indicating that the 
Veteran had failed to report for this examination.  

The Veteran's representative has requested that the case be 
remanded so that the Veteran may be scheduled for another VA 
examination.  In support its request, the representative has 
argued that mail sent from the United States to the 
Philippines could take substantial time to be received by the 
Veteran.  It has also been asserted that the Veteran may have 
needed additional time to schedule transportation to the 
examination given his advanced age.  However, there is no 
evidence in the claims file to support these contentions.  
The Veteran has not indicated that he did not receive the 
notice in time to attend the examination.  Further, there is 
no evidence that the notice was returned.  Moreover, the 
Veteran was also notified that has missed a VA examination in 
the supplemental statement of the case.  If the Veteran had 
received the notice too late to attend the VA examination or 
to schedule appropriate transportation, it is reasonable to 
assume that the Veteran would have contacted the VA seeking 
to reschedule this examination.  However, the Veteran has not 
contacted the VA.   

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the Veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Thus, the Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of entitlement to 
service connection for hearing loss.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran has claimed that his hearing loss was due to 
traumatic noise exposure from cannons and gun fire while in 
service.  As noted in the Board's prior remand, the Veteran 
is a combat veteran and thus, his exposure to combat noise is 
conceded.  See 38 U.S.C.A. § 1154(b).  However, the Veteran's 
service treatment records are silent with respect to any 
complaints of hearing problems.  In fact, the Veteran's April 
1946 service examination prior to his discharge showed that 
his hearing in both ears was 15/15.  No hearing abnormalities 
were noted. 

Significantly, the Veteran was afforded a VA examination in 
October 1954, eight years after his discharge from service.  
The examination report showed that hearing was 20/20 in both 
ears.  Again, no hearing abnormalities were noted.  Over the 
years, the Veteran continued to file claims with respect to 
his service-connected left leg.  However, he was silent with 
respect to any complaints of hearing loss.  The first post 
service medical evidence of record pertaining to hearing loss 
was an April 1975 private examination, which was 29 years 
after the Veteran's discharge from service.  The examiner 
noted that incidental although may not be service-connected 
was the increasing perhaps inner ear deafness of the right 
ear.  There was no reference to the left ear.  

Subsequently, there is no mention of hearing loss until an 
April 2005 private audiometric evaluation with a follow up 
November 2005 doctor's note, which showed a diagnosis of 
moderate hearing loss of the right ear and profound hearing 
loss of the left ear.  Significantly, the April 2005 
evaluation indicated a clinical impression of presbycusis, or 
age-related hearing loss.  A Medical Certificate from the 
same doctor showed that the Veteran indicated that his 
hearing loss started in military service.  However, while the 
examiner reiterated the Veteran's narration, he did not 
provide an etiological opinion.  

In support of his claim, the Veteran also submitted a January 
2008 lay statement from his daughter and grandson.  The 
statement provided that the Veteran's hearing had severely 
decreased.  

Although the April 2005 private audiological evaluation does 
not set forth clear auditory threshold findings in accordance 
with 38 C.F.R. § 3.385, for the benefit of the Veteran, the 
Board accepts that the medical evidence of record shows that 
the Veteran meets the requirements of 38 C.F.R. § 3.385 for 
hearing loss disability.  However, the Board is presented 
with an evidentiary record which does not show hearing loss 
during service or at the time of discharge from service.  
Although combat noise exposure during service is conceded and 
the Veteran does now suffer from a hearing loss disability, 
the first evidence indicating hearing loss was in April 1975, 
which was approximately 29 years after the Veteran's 
separation from service.  As a result, there is no supporting 
medical evidence of a continuity of pertinent symptomatology.  
A lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the Veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Moreover, as there is no medical evidence of sensorineural 
hearing loss within a year of discharge, the service 
incurrence of sensorineural hearing loss may not be presumed.  
Further, there is no competent medical evidence linking any 
current hearing loss to active duty service.  Again, as 
discussed above, on remand, the Veteran was scheduled for a 
VA examination in December 2009.  However, he failed to 
report and has not provided evidence of good cause for this 
failure.  Thus, the Board must base its decision on the 
remaining evidence of record.  

The Board acknowledges the Veteran's statements indicating 
that his hearing loss was due to noise exposure in service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran 
is competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of 
symptoms since service.  However, the Veteran's current 
assertions that he has had hearing loss since the combat 
noise exposure in service are inconsistent with the other 
evidence of record.  It is significant that no hearing loss 
complaints were documented during service or at the time of 
separation examination.  It is even more significant that 
military medical examiners did not report any hearing loss 
after conducting the hearing loss tests customary at that 
time.  This demonstrates that medical personnel were of the 
opinion that the Veteran did not have any hearing loss at 
that time.  

It is also significant that there is no evidence that showed 
pertinent complaints over many years.  Given that the Veteran 
continued to file claims with respect to his service-
connected left leg, the Board believes it reasonable to 
expect that the Veteran would have reported ongoing hearing 
problems since service if he was in fact experiencing them.  
An April 1954 VA examination found no hearing abnormalities 
and the Veteran was silent with respect to any complaints of 
hearing loss.  Again, the first mention of any hearing loss 
is in 1975 and the examiner at that time appeared to doubt 
that it was due to service.  Further, it is significant that 
the April 2005 private audiologist indicated that the 
Veteran's hearing loss was related to old age.  These 
inconsistencies diminish the credibility and probative value 
of the Veteran's statements regarding any hearing loss in 
service and a continuity of symptoms since service.  In sum, 
while the Veteran's contentions have been carefully 
considered, these contentions are outweighed by the remaining 
evidence of record.  

Further, the lay statement from his daughter and grandson has 
no probative value as the statement only asserted that the 
Veteran's hearing loss had increased in severity, but did not 
provide any statements showing first hand knowledge of 
hearing loss in service or continuity of symptoms since 
service. 

The Board acknowledges the Veteran's combat noise exposure 
during service.  However, the fact that he was exposed to 
noise during service does not automatically warrant service 
connection for his hearing loss first documented many years 
later.  As explained earlier, there must be a link or nexus 
between the current hearing loss and the noise exposure 
during service.  The preponderance of the evidence is against 
a finding of such a nexus.  The Veteran's statements 
regarding hearing loss during service and since service are 
inconsistent with the service treatment records and the other 
evidence of record.  The medical evidence actually shows no 
hearing loss during service, and the medical evidence of 
current hearing loss may be read to suggest other nonservice-
related causes.   

The preponderance of the evidence is against a finding that 
the Veteran's hearing loss is related to his active duty 
service.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  




ORDER

Service connection is not warranted for bilateral hearing 
loss.  The appeal is denied.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


